Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the application 16/987,605 filed on 08-07-2020.   Claims 1-3 are pending.       

      Allowable Subject Matter
3.    The following is an examiner's statement of reasons for allowance: The prior art does not teach that “a plurality of gain modules, a harmoniser comprising a pre- harmonic filter, a harmonic generator, a post-harmonic filter, and further comprising a crossover module composed of two filters of the type IIR (Infinite Impulse Response) and a compression block comprising a speaker cut sub-module constituted of a biquad filter.” as specifically recited in claim 1.   
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
      Dependent claims 2-3 are dependency to independent claim 1.

4.   Claims 1-3 are allowable.

                                                                 Conclusion
5.      The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
       Ogawa et al. (US PAT.5,742,688) discloses that the filter 321 is constituted by a BIQUAD 3-stage serial connection type IIR filter. The gains supplied to the IIR filter are determined based on differences between the peak levels in the frequency characteristic of the loudspeaker system 330 and the desired output sound pressure levels at the resonance frequencies f1, f2, and f3 of the horn 334, so as to realize the dips at the respective resonance frequencies shown in FIG. 18 (in one channel). In this example, the peaks at the resonance frequencies f1 to f3 are removed. Alternatively, by increasing the number of stages of the IIR filter, the peaks at higher-order resonance frequencies can be removed. The manner for establishing the gains is not limited to the above-described specific one. The desired characteristic can alternatively be attained by a certain gain. In this example, the IIR filter is constituted by a digital filter using a DSP. Alternatively, the IIR filter may be an analog filter. In this example, the Lch and Rch signals from the stereophonic source are used. It is appreciated that if a monophonic signal is used, the same effects can be attained. 
      Schaub et al. (US PAT. 6,370,255) discloses that loudness-controlled manner in such a way that the loudness subjectively received by the hearing impaired person again always corresponds to the loudness received by listeners with normal hearing. Signal processing takes place without Fourier transformation and without subdivision of the signal into subband signals in iterative manner and completely in the time domain. 
     Hansen et al. (US 2015/0222990) discloses that a loudspeaker system including an input unit providing an electric input audio signal; an equalization unit for modifying said electric input audio signal in dependence on frequency and to provide an equalized electric audio signal according to a predefined equalization function, a loudspeaker unit for converting said equalized electric audio signal to an acoustic output sound signal, and a user interface for modifying a volume level of said output sound signal in a multitude (N) of steps V.sub.0, V.sub.1, . . . , V.sub.N. The application further relates to a method communication device comprising the loudspeaker system and to its use. The present application provides an improved loudspeaker system in which the equalization unit is configured to apply a specific equalization function EQ.sub.0, EQ.sub.1, . . . , EQ.sub.N to the electric input audio signal in each of said multitude of steps V.sub.0, V.sub.1, . . . , V.sub.N of the volume level.
   Christoph (US 2012/0308036) discloses that a speed dependent equalizing control system for automated design of gain and equalization filter parameters can be used for volume and velocity dependent equalization of audio signals reproduced in a vehicle. The system is configured to develop volume-dependent power spectral density estimations based on a test signal received at a number of different volume levels, and develop non-acoustical parameter-
Suruga (US 2001/0009584) discloses that An in-plane position sensor detects positions along two directions or X-Y directions to produce a pair of position signals concurrently. The pair of position signals controls control parameters which influence upon a variety of effecters and addition processor which are implemented in a digital arithmetic unit (DSP). 
   Eppolito (US 2013/0054251) discloses that a novel method for performing dynamic range compression of the audio content is presented. The method performs an analysis of the audio content. Based on the analysis of the audio content, the method generates a setting for an audio compressor that compresses the dynamic range of the audio content. The generated setting includes a set of audio compression parameters that include a noise gating threshold parameter ("noise gate"), a dynamic range compression threshold parameter ("threshold"), and a dynamic range compression ratio parameter ("ratio"). 
                                                

6.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents

        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao, Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 10-30-2021